Exhibit 10.23

KBR, INC.

TRANSITIONAL STOCK ADJUSTMENT PLAN



--------------------------------------------------------------------------------

KBR, INC.

TRANSITIONAL STOCK ADJUSTMENT PLAN

TABLE OF CONTENTS

 

         Page No.

ARTICLE I PURPOSE OF PLAN

   1

ARTICLE II DEFINITIONS

   1

        2.1

  Definitions    1

ARTICLE III RESERVATION OF SHARES

   6

ARTICLE IV PARTICIPATION IN PLAN

   6

        4.1

  Eligibility to Receive Stock Incentives    6

        4.2

  Participation Not Guarantee of Employment    6

ARTICLE V RESTRICTED STOCK AWARDS

   6

        5.1

  Grant of Substituted Restricted Stock Awards    6

        5.2

  Rights with Respect to Shares    7

ARTICLE VI SUBSTITUTION AND EXERCISE OF OPTIONS

   7

        6.1

  Substitution of Options    7

        6.2

  Exercise of Options    8

ARTICLE VII ADMINISTRATION OF PLAN

   8

        7.1

  Committee    8

        7.2

  Powers    9

        7.3

  Delegation of Authority    9

        7.4

  Engagement of an Agent    9

ARTICLE VIII RECAPITALIZATION OR REORGANIZATION

   9

        8.1

  Recapitalization or Reorganization    9

ARTICLE IX AMENDMENT OF PLAN

   11

        9.1

  Amendment, Modification or Suspension    11

ARTICLE X MISCELLANEOUS PROVISIONS

   12

        10.1

  No Right To An Award    12

        10.2

  Other Laws; Withholding    12

        10.3

  No Restriction on Corporate Action    12

        10.4

  Restrictions on Transfer    12

        10.5

  Governing Law    13

        10.6

  Section 409A    13

 

i



--------------------------------------------------------------------------------

DRAFT AS OF

February 27, 2007

KBR, INC.

TRANSITIONAL STOCK ADJUSTMENT PLAN

ARTICLE I

PURPOSE OF PLAN

The purpose of the KBR, Inc. Transitional Stock Adjustment Plan (the “Plan”) is
to provide for stock options to purchase the common stock of KBR, Inc., a
Delaware corporation (the “Company”), and restricted shares of the Company’s
common stock to holders of certain outstanding options and restricted shares
issued under the 1993 Stock and Incentive Plan administered by Halliburton
Company (“Halliburton”), in connection with the replacement of outstanding
Halliburton stock option awards and restricted shares of Halliburton common
stock in accordance with the applicable adjustment provisions of the Halliburton
1993 Stock and Incentive Plan as a result of the divestiture by Halliburton of
its equity interest in the Company. This Plan shall be effective upon the
Effective Date (as hereinafter defined).

ARTICLE II

DEFINITIONS

2.1 Definitions. The following definitions shall be applicable throughout the
Plan unless specifically modified by any paragraph:

“Adjustment Date” means (i) if the Distribution occurs as a result of a
Split-Off Transaction, the date on which Halliburton gives notice to the
exchange agent for such Split-Off Transaction to exchange tendered Halliburton
Common Stock for Common Stock held by Halliburton by 4:30 p.m., New York City
time, or if such notice is given on or after 4:30 p.m., New York City time and
on or before 12:00 midnight New York City time, the next immediately succeeding
business day or (ii) if the Distribution occurs as a result of a Spin-Off
Distribution, the ex-dividend date for that dividend.

“Adjustment Fraction” means a fraction, the numerator of which is the VWAP of
Halliburton Common Stock on the last trading day immediately preceding the
Adjustment Date and the denominator of which is the VWAP of Common Stock on the
Adjustment Date.

“Beneficial Owners” shall have the meaning set forth in Rule 13d-3 promulgated
under the Exchange Act.

“Board” means the Board of Directors of the Company.

“Change of Control Value” means, for the purposes of Paragraph (f) of
Section 8.1, the amount determined in subsection (i), (ii) or (iii), whichever
is applicable, as follows: (i) the



--------------------------------------------------------------------------------

per share price offered to stockholders of the Company in any merger,
consolidation, sale of assets or dissolution transaction, (ii) the per share
price offered to stockholders of the Company in any tender offer or exchange
offer whereby a Corporate Change takes place or (iii) if a Corporate Change
occurs other than as described in subsection (i) or subsection (ii), the fair
market value per share determined by the Committee as of the date determined by
the Committee to be the date of cancellation and surrender of a Stock Incentive.
If the consideration offered to stockholders of the Company in any transaction
described in subsection (i), (ii) or (iii) above consists of anything other than
cash, the Committee shall determine the fair cash equivalent of the portion of
the consideration offered which is other than cash.

“Code” means the Internal Revenue Code of 1986, as amended. References in the
Plan to any section of the Code shall be deemed to include any amendments or
successor provisions to such section and any regulations under such section.

“Committee” means the Compensation Committee of the Board or any other committee
that may be selected by the Board after the Effective Date to administer this
Plan pursuant to Article VII.

“Common Stock” means the common stock, par value $0.001 per share, of the
Company.

“Company” means KBR, Inc., a Delaware corporation.

“Corporate Change” shall conclusively be deemed to have occurred on a Corporate
Change Effective Date if an event set forth in any one of the following
paragraphs shall have occurred after the Effective Date:

(i) any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company (not including in the securities beneficially owned by
such Person any securities acquired directly from the Company or its affiliates)
representing 20% or more of the combined voting power of the Company’s then
outstanding securities (the “Outstanding Company Voting Securities”) provided,
however, that any acquisition of Outstanding Company Voting Securities in
connection with any Split-Off Transaction and/or Spin-Off Distribution shall not
constitute a Corporate Change; or

(ii) the following individuals cease for any reason to constitute a majority of
the number of Directors then serving: individuals who, on the Effective Date,
constitute the Board and (A) any new Director (other than a Director whose
initial assumption of office is in connection with an actual or threatened
election contest relating to the election of Directors of the Company) whose
appointment or election by the Board or nomination for election by the Company’s
stockholders was approved or recommended by a vote of at least two-thirds
(2/3) of the Directors then still in office who either were Directors on the
Effective Date or whose appointment, election or nomination for election was
previously so approved or recommended and (B) any new Director who was appointed
to replace a vacancy occurring as a result of a resignation of a Director, or an
increase in the size of the Board, in connection with any Split-Off

 

-2-



--------------------------------------------------------------------------------

Transaction and/or Spin-Off Distribution (the “Incumbent Board”); provided,
however, that for purposes of this subsection (ii), any individual becoming a
Director subsequent to the Effective Date whose election, or nomination for
election by the Company’s stockholders, was approved by a vote of at least a
majority of the Directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of Directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than
either Halliburton or the Board; or

(iii) there is consummated a merger or consolidation of the Company or any
direct or indirect Subsidiary of the Company with any other corporation, other
than (1) a merger or consolidation which would result in the voting securities
of the Company outstanding immediately prior to such merger or consolidation
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or any parent thereof), in
combination with the ownership of any trustee or other fiduciary holding
securities under an employee benefit plan of the Company or any Subsidiary of
the Company, at least 50% of the combined voting power of the securities of the
Company or such surviving entity or any parent thereof outstanding immediately
after such merger or consolidation, or (2) a merger or consolidation effected to
implement a recapitalization of the Company (or similar transaction) in which no
Person is or becomes the Beneficial Owner, directly or indirectly, of securities
of the Company (not including in the securities beneficially owned by such
Person any securities acquired directly from the Company or any of its
affiliates other than in connection with the acquisition by the Company or any
of its affiliates of a business) representing 20% or more of the combined voting
power of the Company’s then outstanding securities; or

(iv) the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company, or there is consummated an agreement for the sale,
disposition, lease or exchange by the Company of all or substantially all of the
Company’s assets, other than a sale, disposition, lease or exchange by the
Company of all or substantially all of the Company’s assets to an entity, at
least 50% of the combined voting power of the voting securities of which are
owned by stockholders of the Company in substantially the same proportions as
their ownership of the Company immediately prior to such sale.

Notwithstanding the foregoing, a “Corporate Change” shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
Common Stock of the Company immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in
an entity which owns all or substantially all of the assets of the Company
immediately following such transaction or series of transactions.

 

-3-



--------------------------------------------------------------------------------

“Corporate Change Effective Date” shall mean:

(i) the first date that the direct or indirect ownership of 20% or more combined
voting power of the Company’s outstanding securities results in a Corporate
Change as described in subsection (i) of such definition above; or

(ii) the date of the election of Directors that results in a Corporate Change as
described in subsection (ii) of such definition; or

(iii) the date of the merger or consideration that results in a Corporate Change
as described in subsection (iii) of such definition; or

(iv) the date of stockholder approval that results in a Corporate Change as
described in subsection (iv) of such definition.

“Director” means an individual serving as a member of the Board.

“Distribution” means any distribution by Halliburton to the holders of
Halliburton Common Stock of shares of Common Stock by means of a Split-Off
Transaction, Spin-Off Distribution or otherwise if, as a result of such
distribution, Halliburton does not own greater than 20% of the equity interest
of the Company, such that the Company is no longer a “Subsidiary” of Halliburton
under the terms of the Halliburton Plan.

“Effective Date” means the first date upon which the Company is no longer a
“Subsidiary” of Halliburton under the terms of the Halliburton Plan due to
Halliburton’s equity ownership in the Company decreasing to 20% or below as a
result of the Distribution, which (i) if the Distribution occurs pursuant to a
Split-Off Transaction, shall mean the date on which Halliburton gives notice to
the exchange agent for such Split-Off Transaction to exchange tendered
Halliburton Common Stock for Common Stock held by Halliburton, and (ii) if the
Distribution occurs pursuant to a Spin-Off Distribution, shall mean the payment
date of such Spin-Off Distribution.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Fair Market Value” means, as of any specified date, the closing price of the
Common Stock on the New York Stock Exchange (or, if the Common Stock is not then
listed on such exchange, such other national securities exchange on which the
Common Stock is then listed) on that date, or if no prices are reported on that
date, on the last preceding date on which such prices of the Common Stock are so
reported or, in the sole discretion of the Committee for purposes of determining
the Fair Market Value of the Common Stock at the time of exercise of an Option,
such Fair Market Value shall be the prevailing price of the Common Stock as of
the time of exercise. If the Common Stock is not then listed or quoted on any
national securities exchange but is traded over the counter at the time a
determination of its Fair Market Value is required to be made hereunder, its
Fair Market Value shall be deemed to be equal to the average between the
reported high and low sales prices of Common Stock on the most recent date on
which Common Stock was publicly traded. If the Common Stock is not publicly
traded at the time a determination of its value is required to be made
hereunder, the determination of its Fair Market Value shall be made by the
Committee in such manner as it deems appropriate.

 

-4-



--------------------------------------------------------------------------------

“Halliburton” means Halliburton Company, a Delaware corporation.

“Halliburton Award” means (1) an unexercised and unexpired option to purchase
Halliburton Common Stock granted under the Halliburton Plan or (2) an unvested
award of restricted shares of Halliburton Common Stock granted under the
Halliburton Plan.

“Halliburton Committee” means the Compensation Committee of the Board of
Directors of Halliburton.

“Halliburton Common Stock” means the common stock, par value $2.50 per share, of
Halliburton.

“Halliburton Plan” means the Halliburton Company 1993 Stock and Incentive Plan.

“Immediate Family” means, with respect to a particular Participant, the
Participant’s spouse, parent, brother, sister, children and grandchildren
(including adopted and step children and grandchildren).

“Option” means an option to purchase Common Stock substituted for an unexercised
and unexpired option to purchase Halliburton Common Stock granted under the
Halliburton Plan.

“Participant” means an individual who (i) immediately prior to the Effective
Date, holds an outstanding Halliburton Award, and (ii) as of the Effective Date,
is an employee of the Company or any Subsidiary.

“Person” means an individual, corporation, limited liability company,
partnership, trust, incorporated or unincorporated association, joint venture or
other entity of any kind.

“Plan” means the KBR, Inc. Transitional Stock Adjustment Plan.

“Restricted Stock Award” means an award of restricted shares of Common Stock
substituted for an unvested award of restricted shares of Halliburton Common
Stock granted under the Halliburton Plan.

“Spin-Off Distribution” means a distribution by Halliburton of Common Stock to
Halliburton’s stockholders on a pro rata basis by means of a special dividend.

“Split-Off Transaction” means a transaction under which Halliburton offers
shares of Common Stock that it owns to Halliburton’s stockholders in exchange
for shares of Halliburton Common Stock.

“Stock Incentives” refers collectively to Restricted Stock Awards and Options.

“Subsidiary” means a company (whether a corporation, partnership, joint venture
or other form of entity) in which the Company or a corporation in which the
Company owns a majority of the shares of capital stock, directly or indirectly,
owns a greater than 20% equity interest.

 

-5-



--------------------------------------------------------------------------------

“VWAP” means, as of any specified date, the volume-weighted average price per
share of Common Stock or of Halliburton Common Stock, as the case may be, on the
New York Stock Exchange during the period beginning at 9:30 a.m., New York City
time (or such other time as is the official open of trading on the New York
Stock Exchange) and ending at 4:00 p.m., New York City time (or such other time
as is the official close of trading on the New York Stock Exchange), as
calculated by Xignite, Inc.

ARTICLE III

RESERVATION OF SHARES

The aggregate number of shares of Common Stock which may be issued under this
Plan shall not exceed the number of shares needed to effect the substitution
contemplated by the Plan, subject to increase or decrease in order to give
effect to the adjustment provisions of Section 8.1. The shares of Common Stock
which may be granted pursuant to Stock Incentives will consist of either
authorized but unissued shares of Common Stock or shares of Common Stock which
have been issued and reacquired by the Company.

ARTICLE IV

PARTICIPATION IN PLAN

4.1 Eligibility to Receive Stock Incentives. Stock Incentives under this Plan
may only be held by Participants.

4.2 Participation Not Guarantee of Employment. Nothing in this Plan or in the
instrument evidencing a Stock Incentive shall in any manner be construed to
limit in any way the right of the Company or any of its Subsidiaries to
terminate a Participant’s employment at any time, without regard to the effect
of such termination on any rights such Participant would otherwise have under
the Plan, or give any right to such a Participant to remain employed by the
Company or any of its Subsidiaries in any particular position or at any
particular rate of compensation.

ARTICLE V

RESTRICTED STOCK AWARDS

5.1 Grant of Substituted Restricted Stock Awards.

(a) Grant. Restricted Stock Award(s) shall be granted to each Participant who,
immediately prior to the Effective Date, holds an outstanding Halliburton
Award(s) consisting of unvested restricted shares of Halliburton Common Stock,
in substitution for such Halliburton Award.

(b) Award of Shares. The Restricted Stock Award granted shall be for a number of
shares of Common Stock (rounded to the nearest whole share, with fractional
shares equal to or greater than .5 rounded up) determined by multiplying the
number of unvested restricted shares of Halliburton Common

 

-6-



--------------------------------------------------------------------------------

Stock subject to the Halliburton Award by the Adjustment Fraction. Except as
otherwise provided in the Plan, each Restricted Stock Award and the restricted
shares of Common Stock issued thereunder shall continue to be subject to all the
terms and conditions of the associated instrument under which the corresponding
award of restricted shares of Halliburton Common Stock was made and any such
terms, conditions and restrictions as may be determined to be appropriate by the
Committee.

(c) Lapse of Restrictions. The restrictions on each Restricted Stock Award shall
lapse in accordance with the terms and conditions of the associated instrument
under which the corresponding award of restricted shares of Halliburton Common
Stock was made; provided, however, that prior to the Effective Date, a
Participant’s employment or service with the Company, Halliburton or any of
their respective Subsidiaries shall be deemed to be employment or service with
the Company for all purposes under a Restricted Stock Award and from and after
the Effective Date, a Participant’s employment or service with the Company or
any of its Subsidiaries shall be deemed to be employment or service with the
Company for all purposes under such award.

(d) Instrument Granting the Stock Incentive. Restricted Stock Awards shall be
evidenced in such form as the Committee shall approve and contain such terms and
conditions as shall be contained therein or incorporated by way of reference to
the Halliburton Plan or any associated instrument governing the corresponding
award of restricted shares of Halliburton Common Stock, which need not be the
same for all Restricted Stock Awards.

5.2 Rights with Respect to Shares. No Participant who is granted a Restricted
Stock Award shall have any rights as a stockholder by virtue of such grant until
shares are actually issued or delivered to the Participant. The shares of Common
Stock subject to the Restricted Stock Award shall be issued or delivered as soon
as practicable after the Effective Date.

ARTICLE VI

SUBSTITUTION AND EXERCISE OF OPTIONS

6.1 Substitution of Options.

(a) Initial Substitution. Option(s) shall be granted to each Participant who,
immediately prior to the Effective Date, holds an outstanding unexercised and
unexpired option to purchase shares of Halliburton Common Stock, in substitution
for such Halliburton Award.

(b) Option Shares. The number of shares of Common Stock subject to the Option
shall be determined by multiplying the number of shares of Halliburton Common
Stock subject to the relevant unexercised and unexpired Halliburton Award by the
Adjustment Fraction, with the resulting number rounded down to the nearest whole
share.

 

-7-



--------------------------------------------------------------------------------

(c) Option Price. Each Option will have an exercise price (rounded up to the
nearest whole cent) determined by dividing the per share exercise price of the
corresponding Halliburton Award by the Adjustment Fraction. The Option price
shall be subject to adjustment in accordance with the provisions of Section 8.1
hereof.

(d) Terms of Option. Except as otherwise provided in this Plan, each Option
shall continue to be subject to all the terms and conditions of the associated
instrument under which the corresponding option to purchase Halliburton Common
Stock was made and any such terms, conditions and restrictions as may be
determined to be appropriate by the Committee. Options granted under this Plan
may be exercised at the same time and in the same manner as the corresponding
option to purchase Halliburton Common Stock and shall expire at the same time
and in the same manner as the corresponding option to purchase Halliburton
Common Stock; provided, however, that prior to the Effective Date, a
Participant’s employment or service with the Company, Halliburton or any of
their respective Subsidiaries shall be deemed to be employment or service with
the Company and Halliburton for all purposes under an Option and from and after
the Effective Date, a Participant’s employment or service with the Company or
any of its Subsidiaries shall be deemed to be employment or service with the
Company for all purposes under such Option.

(e) Option Documentation. Options shall be evidenced in such form as the
Committee shall approve and contain such terms and conditions as shall be
contained therein or incorporated by way of reference to the Halliburton Plan or
any associated instrument governing the corresponding option to purchase
Halliburton Common Stock, which need not be the same for all Options.

6.2 Exercise of Options.

No shares of Common Stock shall be issued on the exercise of an Option unless
paid for in full at the time of purchase. Payment for shares of Common Stock
purchased upon the exercise of an Option shall be determined by the Committee
and may consist of (i) cash, (ii) check, (iii) whole shares of Common Stock
valued for this purpose at Fair Market Value, (iv) the delivery, together with a
properly executed exercise notice, of irrevocable instructions to a broker to
deliver promptly to the Company the amount of sale proceeds required to pay the
purchase price, or (vi) any combination of the foregoing methods of payment. The
permitted method or methods of payment of the amounts payable upon exercise of
an Option, if other than in cash, shall be subject to such conditions as the
Committee deems appropriate.

ARTICLE VII

ADMINISTRATION OF PLAN

7.1 Committee.

The Plan shall be administered by the Committee.

 

-8-



--------------------------------------------------------------------------------

7.2 Powers.

The Committee shall have authority, in its discretion, to establish the terms
and conditions applicable to any Award, subject to any specific limitations or
provisions of the Plan. Subject to the express provisions of the Plan, the
Committee is authorized to construe the Plan and the respective agreements
awarding a Stock Incentive thereunder, to prescribe such rules and regulations
relating to the Plan as it may deem advisable to carry out the Plan, and to make
all other determinations necessary or advisable for administering the Plan. The
Committee may correct any defect or supply any omission or reconcile any
inconsistency in any agreement relating to a Stock Incentive in the manner and
to the extent the Committee shall deem appropriate to carry the Stock Incentive
into effect. The determinations of the Committee on the matters referred to in
this Section 7.2 shall be conclusive.

7.3 Delegation of Authority.

The Chief Executive Officer of the Company may take any action and exercise any
power assigned to the Committee hereunder; provided, however, that the Chief
Executive Officer may not take any action with respect to Stock Incentives held
by (i) any “covered employee” within the meaning of Section 162(m) of the Code,
(ii) an officer or other person subject to Section 16 of the Exchange Act,
(iii) the Chief Accounting Officer or the Director of Internal Audit, or
(iv) any person who directly reports to the Chief Executive Officer.

7.4 Engagement of an Agent.

The Company may, in its discretion, engage an agent to (i) maintain records of
Stock Incentives and Participants’ holdings under the Plan, (ii) execute sales
transactions in shares of Common Stock at the direction of Participants,
(iii) deliver sales proceeds as directed by Participants, and (iv) hold shares
of Common Stock owned without restriction by Participants, including shares of
Common Stock previously obtained through the Plan that are transferred to the
agent by Participants at their discretion. Except to the extent otherwise agreed
by the Company and the agent, when an individual loses his or her status as an
employee or Director of the Company, the agent shall have no obligation to
provide any further services to such person and the shares of Common Stock
previously held by the agent under the Plan may be distributed to the person or
his or her legal representative.

ARTICLE VIII

RECAPITALIZATION OR REORGANIZATION

8.1 Recapitalization or Reorganization.

(a) After the Effective Date, except as hereinafter otherwise provided, in the
event of any recapitalization, reorganization, merger, consolidation,
combination, exchange, stock dividend, stock split, extraordinary dividend or
divestiture (including a spin-off) involving the Company or any other change in
the corporate structure of the Company or shares of Common Stock, the Committee
shall, in its discretion, make such adjustment as to the number and price of
shares of Common Stock or other consideration subject to such Stock Incentives
as the Committee shall deem appropriate in order to prevent dilution or
enlargement of rights of the Participants.

 

-9-



--------------------------------------------------------------------------------

(b) The existence of the Plan and the Stock Incentives granted hereunder shall
not affect in any way the right or power of the Board or the stockholders of the
Company to make or authorize any adjustment, recapitalization, reorganization or
other change in the Company’s capital structure or its business, any merger or
consolidation of the Company, any issue of debt or equity securities having any
priority or preference with respect to or affecting Common Stock or the rights
thereof, the dissolution or liquidation of the Company or any sale, lease,
exchange or other disposition of all or any part of its assets or business or
any other corporate act or proceeding.

(c) The shares with respect to which Stock Incentives may be granted are shares
of Common Stock as presently constituted, but, after the Effective Date if, and
whenever, prior to the expiration of a Stock Incentive, the Company shall effect
a subdivision or consolidation of shares of Common Stock or the payment of a
stock dividend on Common Stock without receipt of consideration by the Company,
the number of shares of Common Stock with respect to which such Stock Incentive
relates or may thereafter be exercised (i) in the event of an increase in the
number of outstanding shares shall be proportionately increased, and, as
applicable, the purchase price per share shall be proportionately reduced, and
(ii) in the event of a reduction in the number of outstanding shares shall be
proportionately reduced, and, as applicable, the purchase price per share shall
be proportionately increased.

(d) After the Effective Date, if the Company recapitalizes or otherwise changes
its capital structure, thereafter upon any exercise of an Option or payment in
settlement of a Restricted Stock Award theretofore granted, the Participant
shall be entitled to purchase or receive, as applicable, under such Stock
Incentive, in lieu of the number of shares of Common Stock as to which such
Stock Incentive relates or shall then be exercisable, the number and class of
shares of stock and securities and the cash and other property to which the
Participant would have been entitled pursuant to the terms of the
recapitalization if, immediately prior to such recapitalization, the Participant
had been the holder of record of the number of shares of Common Stock then
covered by such Stock Incentive (or, if a cash payment would otherwise be
payable, an amount determined by reference to the value attributable thereto).

(e) In the event of a Corporate Change, unless an instrument granting the Stock
Incentive otherwise provides, as of the Corporate Change Effective Date (i) any
outstanding Options shall become immediately vested and fully exercisable or
(ii) any restrictions on Restricted Stock Awards shall immediately lapse. A
Corporate Change shall be determined solely by reference to the terms of this
Plan and shall not be determined by reference to the terms of the Halliburton
Plan for any purpose with respect to the Stock Incentives.

 

-10-



--------------------------------------------------------------------------------

(f) In the relevant instrument granting the Stock Incentive, the Committee may
provide that, no later than two (2) business days prior to any Corporate Change
referenced in subsection (ii), (iii) or (iv) of the definition thereof or ten
(10) business days after any Corporate Change referenced in subsection (i) of
the definition thereof, the Committee may, in its sole discretion, (i) require
the mandatory surrender to the Company by all or selected Participants of some
or all of the outstanding Options held by such Participants (irrespective of
whether such Options are then exercisable under the provisions of the Plan) as
of a date (before or after a Corporate Change) specified by the Committee, in
which event the Committee shall thereupon cancel such Options and pay to each
Participant an amount of cash per share equal to the excess, if any, of the
Change of Control Value of the shares subject to such Option over the exercise
price(s) under such Options for such shares or (ii) require the mandatory
surrender to the Company by selected Participants of Restricted Stock Awards of
some or all of the outstanding Stock Incentives held by such Participant
(irrespective of whether such Stock Incentives are vested under the provisions
of the Plan) as of a date (before or after a Corporate Change) specified by the
Committee, in which event the Committee shall thereupon cancel such Stock
Incentives and pay to each Participant an amount of cash equal to the Change of
Control Value of the shares, if the Stock Incentive value is determined by the
full value of shares of Common Stock, or an amount of cash equal to the value of
the Stock Incentive at such time, if the Stock Incentive is not determined on
that basis.

(g) Except as hereinbefore expressly provided, the issuance by the Company of
shares of stock of any class or securities convertible into shares of stock of
any class, for cash, property, labor or services, upon direct sale, upon the
exercise of rights or warrants to subscribe therefor, or upon conversion of
shares or obligations of the Company convertible into such shares or other
securities, and in any case whether or not for fair value, shall not affect, and
no adjustment by reason thereof shall be made with respect to, the number of
shares of Common Stock subject to Stock Incentives theretofore granted or the
purchase price per share of Common Stock subject to Options.

ARTICLE IX

AMENDMENT OF PLAN

9.1 Amendment, Modification or Suspension.

The Board in its discretion may alter or amend the Plan or any part thereof from
time to time; provided that no change in the Plan may be made which would impair
the rights of the Participant in any Stock Incentive theretofore granted without
the consent of the Participant, and provided, further, that the Board may not,
without approval of the stockholders, amend the Plan to effect a “material
revision” of the Plan, where a “material revision” includes, but is not limited
to, a revision that: (a) materially increases the benefits accruing to a
Participant under the Plan, (b) materially increases the aggregate number of
securities that may be issued under the Plan, (c) materially modifies the
requirements as to eligibility for participation in the Plan, or (d) changes the
types of awards available under the Plan.

 

-11-



--------------------------------------------------------------------------------

ARTICLE X

MISCELLANEOUS PROVISIONS

10.1 No Right To An Award.

Neither the adoption of the Plan nor any action of the Board or of the Committee
shall be deemed to give an employee or a Director any right to be granted a
Stock Incentive or any other rights hereunder except as may be evidenced by the
document providing for such Stock Incentive, and then only to the extent of and
on the terms and conditions expressly set forth therein. The Plan shall be
unfunded. The Company shall not be required to establish any special or separate
fund or to make any other segregation of funds or assets to assure the payment
of any Stock Incentive.

10.2 Other Laws; Withholding.

The Company shall not be obligated to issue any Common Stock pursuant to any
Stock Incentive granted under the Plan at any time when the offering of the
shares covered by such Stock Incentive has not been registered under the
Securities Act of 1933, such other state and federal laws, rules or regulations,
and non-U.S. laws, rules, or regulations as the Company or the Committee deems
applicable and, in the opinion of legal counsel for the Company, there is no
exemption from the registration requirements of such laws, rules or regulations
available for the issuance and sale of such shares. The Company shall have the
right to deduct in connection with all Awards any taxes required by law to be
withheld and to require any payments necessary to enable it to satisfy its
withholding obligations. The Committee may permit a Participant to elect to
surrender, or authorize the Company to withhold, shares of Common Stock (valued
at their Fair Market Value on the date of surrender or withholding of such
shares) in satisfaction of the Company’s withholding obligation, subject to such
restrictions as the Committee deems appropriate.

10.3 No Restriction on Corporate Action.

Nothing contained in the Plan shall be construed to prevent the Company or any
Subsidiary from taking any corporate action which is deemed by the Company or
such Subsidiary to be appropriate or in its best interest, whether or not such
action would have an adverse effect on the Plan or any Stock Incentive made
under the Plan. No Participant, beneficiary or other person shall have any claim
against the Company or any Subsidiary as a result of any such action.

10.4 Restrictions on Transfer.

Except as otherwise provided herein, a Stock Incentive shall not be sold,
transferred, pledged, assigned or otherwise alienated or hypothecated by a
Participant other than by will or the laws of descent and distribution or
pursuant to a “qualified domestic relations order” as defined by the Code or
Title I of the Employee Retirement Income Security Act of 1974, as amended, and
shall be exercisable during the lifetime of the Participant only by such
Participant, the Participant’s guardian or legal representative, a transferee
under a qualified domestic relations order or a transferee as described below.
The Committee may prescribe and include in the respective agreements providing
for the Stock Incentive hereunder other

 

-12-



--------------------------------------------------------------------------------

restrictions on transfer. Any attempted assignment or transfer in violation of
this Section shall be null and void. Upon a Participant’s death, the
Participant’s personal representative or other person entitled to succeed to the
rights of the Participant (the “Successor”) may exercise such rights as are
provided under the agreement providing for the Stock Incentive. A Successor must
furnish proof satisfactory to the Company of his or her rights to exercise the
Stock Incentive under the Participant’s will or under the applicable laws of
descent and distribution. Notwithstanding the foregoing, the Committee shall
have the authority, in its discretion, to permit the transfer of a Stock
Incentive by the Participant for no consideration to or for the benefit of the
Participant’s Immediate Family, to a trust solely for the benefit of the
Participant and his Immediate Family, or to a partnership or limited liability
company in which the Participant and members of his or her Immediate Family have
at least 99% of the equity, profit and loss interest. A transfer of a Stock
Incentive pursuant to this Section shall be subject to such rules and procedures
as the Committee may establish. In the event a Stock Incentive is transferred as
contemplated in this Section, such Stock Incentive may not be subsequently
transferred by the transferee except by will or the laws of descent and
distribution, and such Stock Incentive shall continue to be governed by and
subject to the terms and limitations of the Plan and the relevant written
instrument for the Stock Incentive and the transferee shall be entitled to the
same rights as the Participant hereof as if no transfer had taken place. No
transfer shall be effective unless and until written notice of such transfer is
provided to the Committee, in the form and manner prescribed by the Committee.
The consequences of termination of employment shall continue to be applied with
respect to the original Participant, following which the Stock Incentive shall
be exercised by the transferee only to the extent and for the periods specified
in the Plan and the related agreement providing for the Stock Incentive.

10.5 Governing Law.

This Plan shall be construed in accordance with the laws of the State of Texas,
except to the extent that it implicates matters which are the subject of the
General Corporation Law of the State of Delaware which matters shall be governed
by the latter law.

10.6 Section 409A.

Notwithstanding anything in this Plan to the contrary, if any Plan provision or
Stock Incentive under the Plan would result in the imposition of an applicable
tax under Section 409A of the Code and related regulations and Treasury
pronouncements (“Section 409A”), that Plan provision or Stock Incentive will be
reformed to avoid imposition of the applicable tax and no action taken to comply
with Section 409A shall be deemed to adversely affect the Participant’s rights
with respect to a Stock Incentive.

 

-13-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this document has been executed as of the date set forth
below, but effective upon the Effective Date.

 

KBR, INC. By:  

 

Name:  

 

Title:  

 

Date:  

 

 

-14-